ON APPLICATION FOR REHEARING:
Defendants, through able counsel, in a petition for rehearing emphasize four propositions:
(a) That the position of defendants, LaFollette and Robson, who bought into the property after the forfeiture to the State, is superior to that of their grantors.
Upon this assumption it is argued that these defendants were not charged with the usual obligation resting upon each cotenant to protect the title of the common property in the interest of all. The proposed distinction is, in our opinion, *716without merit. In Cecil v. Clark, cited, the defendant Johnson did not become interested in the land until after it was burdened with delinquent taxes and forfeiture under the title of his cotenants, Chapman and Hall heirs. Owning only an undivided interest therein, he undertook to transfer the entire propei'ty, including the benefit of its purchase for taxes, to the defendant, Flat Top Coal Land Association, a stranger to the title. Discussing the effect of the tax purchase and deed taken by the Flat Top Coal Land Association, pursuant -thereto, as well as deed obtained by this defendant from the school land commissioner under alleged forfeiture, the Court states:
"The purchase of a tax title or other title by a cotenant inures to the benefit of all. * * * And as the coal company derived title from Johnson, and stood in his shoes, it occupies no different place from him. It took the tax title assignment then as he had it. That coal company was in law cotenant with the plaintiffs in these cases as to the rights justly belonging to them, and the same line of remark applies to said coal company as regards its redemption in the circuit court of McDowell county in the year 1885, above spoken of. That redemption inured to the benefit of the Chapman and Hall heirs who had not by .their act passed their title.” In the process of redemption the coal company, under order of the court had obtained a deed from the school land commissioner for the State’s right, title and interest in the land.
(b) That Section 19, Chapter 105, Code, in express terms passes whatever right, title, interest and estate the State had in any lands at the d-ate of the sale or conveyance thereof in a suit or proceeding under Chapter 105, and not “such right, title, -interest and estate as it had at the date of effectiveness of” the statute. In other words, according to this view, it would make no difference that the attempted sale effected a redemption and reinvestment of the title in the former owners proportionate to their original interests; this act passed by the legislature years afterward should, nevertheless, be given force and effect in this case by taking the plaintiffs’ property,in which the State has no right, title or interest, and con--ferring it upon the defendants. - Such construction would *717render the statute unconstitutional, as depriving the owner of property without (any) process of law. At the time the statute became effective, the title to the land, by reason of the previous redemption, was unaffected by the forfeiture or attempted sale.
(c) That the sale and conveyance by the school land commissioner of undivided interest in the land was not void.
This proposition rests upon the theory that the court, having general jurisdiction, could determine its own authority. The question, however, is not one of fact which may be determined by the court. Chapter 105 does not authorize the sale of undivided interests in lands under any state of facts. The principle is exemplified in Hoback v. Miller, 44 W. Va. 635, and other West Virginia cases.
(d) That although the sale and conveyance by the school land commissioner were void, the same nevertheless constituted a grant from the State which ripened into title, under Section 3, Article XIII of the Constitution, by the defendants’ subsequent payment of taxes. The fallacy of this position is apparent. The operation of the constitutional provision is dependent upon title being vested in the State. A claimant thereunder can not extract an unforfeited title by mere payment of taxes. The State has had no title since its redemption by the defendants for the joint benefit of themselves and their cotenants.
If the attempted purchase of an undivided interest from the school land commissioner by defendants LaFollette and Robson completed redemption of the land, as we have held, then they could have acquired the plaintiffs’ title only by contract or ouster and adverse possession for the statutory period. The conclusion that the property was completely redeemed, therefore, renders the questions raised by the petition unimportant and inapplicable.

Petition refused.